RENDERED: APRIL 8, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0005-MR


BRIAN ANDERSON, D.C.,
INDIVIDUALLY AND AS OWNER OF
KENTUCKY INJURY CHIROPRACTIC
& REHAB                                                           APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE BRIAN C. EDWARDS, JUDGE
                        ACTION NO. 19-CI-004169



STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY                                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, COMBS, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Brian Anderson, D.C., individually and as owner of

Kentucky Injury Chiropractic & Rehab (“Appellant”) appeals from an opinion and

order of the Jefferson Circuit Court granting summary judgment in favor of State
Farm Mutual Automobile Insurance Company (“Appellee”). Appellant argues that

the circuit court erred in failing to conclude that Appellee should have directed

payment of insurance benefits to himself as a medical provider rather than to the

injured party. Finding no error, we affirm the opinion and order on appeal.

                        FACTS AND PROCEDURAL HISTORY

                On May 16, 2016, Dallas Harris was driving an automobile insured by

Appellee when it struck a pedestrian named Deidre Johnson. After reporting the

incident to Appellee and initiating a Motor Vehicle Reparations Act1 (“MVRA”)

claim, Johnson began receiving chiropractic services from Appellant as a result of

the accident. Appellant provided $5,310.00 in services.

                In payment for the chiropractic services she received, Johnson initially

assigned to Appellant her right to any proceeds she might receive as a result of her

claim against Appellee. Before any payment was made to Appellant, Johnson’s

counsel, Hon. Mark Smith, directed Appellee to make payment jointly to Johnson

and himself. Appellee then paid Johnson and Smith. No funds were paid to

Appellant. As a result, Appellant instituted the instant action against Appellee

alleging a breach of its statutory duty to pay Appellant.2



1
    Kentucky Revised Statutes (“KRS”) 304.39 et seq.
2
 Appellant also alleged that attorney Smith engaged in fraud, conversion, and misrepresentation.
Appellant was granted summary judgment against Smith when Smith did not file a responsive
pleading. That matter is not now before us.

                                               -2-
             The matter proceeded in Jefferson Circuit Court, whereupon Appellee

filed a motion for summary judgment. In support of the motion, Appellee argued

that Appellant lacked standing to prosecute a direct action against Appellee based

on Neurodiagnostics, Inc. v. Kentucky Farm Bureau Mutual Insurance Company,

250 S.W.3d 321 (Ky. 2008). Appellee also asserted that Appellant’s claim was

barred by the anti-assignment provision of the policy.

             On December 8, 2020, the Jefferson Circuit Court entered an opinion

and order granting Appellee’s motion for summary judgment. Based on

Neurodiagnostics, Inc., supra, the court determined that Johnson’s assignment of

benefits was unenforceable because the MVRA does not provide for a direct cause

of action by a treatment provider against a reparation obligor. This appeal

followed.

                        ARGUMENTS AND ANALYSIS

             Appellant argues that the Jefferson Circuit Court erred in granting

Appellee’s motion for summary judgment. He maintains that the public policy

considerations underlying the MVRA are undermined by payment of benefits to

the wrong party. He asserts that he has suffered damages as a result of Appellee’s

payment of benefits to Johnson, and argues that he is entitled to a declaratory

ruling that benefits were not properly paid to him by Appellee and remain due.

While acknowledging that Neurodiagnostics, Inc., prohibits a direct cause of action


                                         -3-
by a medical provider against a reparations obligator, he contends that nothing

prohibits a trial court from entering a declaratory judgment that a reparations

obligor improperly failed to pay no-fault benefits to a medical provider.

             The Jefferson Circuit Court granted summary judgment in favor of

Appellee based on the court’s conclusion that Appellant – as a third party medical

provider – did not have standing to bring an action against Appellee for recovery

of benefits under the policy entered into by Harris and Appellee. In finding that

Appellant did not have standing, the Jefferson Circuit Court relied on

Neurodiagnostics, Inc., supra. In Neurodiagnostics, Inc., the Kentucky Supreme

Court considered a fact pattern similar to the one before us, and examined the

question of whether the MVRA gave medical providers a cause of action against

insurance providers. In finding that it did not, the court stated that,

            [a]mong the goals of the MVRA are to provide prompt
            payment of basic reparation benefits to victims of motor
            vehicle accidents and to help guarantee the continued
            availability of motor vehicle insurance at reasonable
            prices by a more efficient, economical, and equitable
            system of motor vehicle accident reparations. In 1998,
            the legislature instituted the process of allowing the
            insured to direct the payment of benefits among the
            different elements of loss. At the same time, the
            legislature repealed the provision of the MVRA that
            allowed an assignment of any right to benefits under the
            Act. The repeal of the assignment provision took away
            any direct cause of action by the medical provider, and no
            other current provision of the MVRA can be construed to
            afford a direct cause of action to medical providers.


                                          -4-
Neurodiagnostics, Inc., 250 S.W.3d at 329-30 (emphasis added).

             Summary judgment “shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Kentucky Rules of Civil Procedure (CR) 56.03. “The record must be

viewed in a light most favorable to the party opposing the motion for summary

judgment and all doubts are to be resolved in his favor.” Steelvest, Inc. v.

Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). Summary

judgment should be granted only if it appears impossible that the nonmoving party

will be able to produce evidence at trial warranting a judgment in his favor. Id.

“Even though a trial court may believe the party opposing the motion may not

succeed at trial, it should not render a summary judgment if there is any issue of

material fact.” Id. Finally, “[t]he standard of review on appeal of a summary

judgment is whether the trial court correctly found that there were no genuine

issues as to any material fact and that the moving party was entitled to judgment as

a matter of law.” Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996).

             When viewing the record in a light most favorable to Appellant and

resolving all doubts in his favor, we conclude that the Jefferson Circuit Court

correctly found that there were no genuine issues as to any material fact and that


                                          -5-
Appellee is entitled to a judgment as matter of law. The Kentucky Supreme

Court’s holding in Neurodiagnostics, Inc., disposes of Appellant’s claim of error.

Appellant is a medical provider as envisioned by the MVRA, and Appellee is a

reparations obligor. Based on Neurodiagnostics, Inc., Appellant does not have

standing to maintain an action under the MVRA against Appellee. Appellant is not

entitled to a declaratory judgment, as he has no standing to enforce such a

judgment. Further, we are not persuaded by Appellant’s argument that the

payment of benefits to injured parties, rather than to medical providers, undermines

the public policy of the MVRA. Per Neurodiagnostics, Inc., the public policy of

the Legislature, as expressed in the MVRA, includes the goal of “provid[ing]

prompt payment of basic reparation benefits to victims of motor vehicle

accidents[.]” Neurodiagnostics, Inc., 250 S.W.3d at 329. Johnson is the victim of

the motor vehicle accident and she received basic reparations benefits.

                                 CONCLUSION

             The Kentucky Supreme Court’s holding in Neurodiagnostics, Inc.,

disposes of Appellant’s claim, and the Jefferson Circuit Court properly so found.

Appellant, as a third party medical provider, does not have standing to maintain an

action against Appellee. For these reasons, we affirm the opinion and order of the

Jefferson Circuit Court.




                                        -6-
           ALL CONCUR.



BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Damon B. Willis           Richard W. Edwards
Louisville, Kentucky      Antonio R. Fernandez
                          Louisville, Kentucky




                         -7-